Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing data is recognized as 04/17/2020 in continuity with KR10-2020-0045930.

Claim Interpretation
 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “master unmanned device” as it appears in Claim 1 and subsequent dependent claims. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner found the relevant structure for “master unmanned device” on Page 4 Lines 17-18 of the specification, “Referring to FIG 1, the unmanned moving vehicle system 100 includes a master unmanned device 110” where device 110 is a vehicle.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 states “the ground” in Line 5. However, this element lacks antecedent basis. For the purpose of compact prosecution, Examiner is interpreting this as, --a ground surface--. Further, Claim 1 states “calculating a distance to other unmanned moving vehicle flying in formation when communication with the master unmanned device is disconnected.” However, the claim language as written leaves it unclear which element is losing communication with master unmanned device. For the purpose of compact prosecution, Examiner is interpreting the claim as stating it is the unmanned moving vehicle which loses communication with master unmanned device. Further, Claim 1 contains elements such as, “performing communication …  calculating a distance”, which constitute method limitations on an apparatus. Instead, the Claim language should be worded such as --master unmanned device which is configured to perform communication--, and so on. 
Claim 2 refers to “a state in which communication with the master unmanned device is disconnected”, however, it is unclear which element has lost communication with master unmanned device. For the purpose of compact prosecution, Examiner is interpreting the unmanned moving vehicle as that element. 
Claim 3 refers to a bounding box with a “diagonal length”, but then refers to comparisons with “breadth”. It is unclear if the diagonal length and the breadth are meant to refer to comparable dimensions, or if the breadth is an entirely distinct dimension, i.e., in the manner that a height and width are distinct. Further, the claim is unclear for nonstandard usage of language, as “width” and “breadth” are synonyms, and a “actual distance” is used for the spacing between two objects, and not a measurement a dimension of an object. For the purpose of compact prosecution, Examiner is interpreting the diagonal length and the breadth as compared dimensions, where the breath is the depth of a 3D object, while the diagonal length is the corresponding 2D projection of that 3D depth. Examiner is further interpreting the “actual distance” to refer to “actual height”, “actual width” and “actual depth” respectively For example, how the depth appears the diagonal connection between a front left and rear left corner of a cube in a 2D projection. Further, Claim 3 includes method limitations on an apparatus (“extracts a bounding box” rather than –is configured to extract--). Further, Claim 3 recites “the input object” on Line 20, which lacks antecedent basis; for the purpose of compact prosecution, Examiner is interpreting the input object as the data about an object retrieved from a database, which corresponds to how the “object photographed” (Line 19) has been identified. 
Claim 4 refers to “a sensor”, however, the specification states, on Page 3, “The unmanned moving vehicle for monitoring according to the present invention can monitor the environment while flying in formation, thereby increasing the scope of use, and reduce the cost by using the camera used for the existing mission without adding a separate sensor for collision” – as written, the Claim language is unclear if the sensor is part of the system, or if it is mounted on the vehicle. For the purpose of compact prosecution, Examiner is interpreting that the sensor is not necessarily mounted on unmanned moving vehicle(s), but rather, is used for the training process. 
Claim 5 constitutes a method limitation on an apparatus (“is calculated”), further, it is unclear what element performs the calculation. For the purpose of compact prosecution, Examiner is interpreting the language to refer to a configuration of whatever system is used for training unmanned moving vehicle(s) Further, it is unclear why a compensation value increases when error is below a magnitude, and compensation decreases when error is above a magnitude, which may suggest further nonstandard usage of terminology. For the purpose of compact prosecution, Examiner is interpreting the Claim to mean some manner by which correction increases for less accurate data, and correction decreases for more accurate data.
Claim 6 constitutes a method limitation on an apparatus, (“rejects a request”, rather than, --the unmanned moving is configured to reject a request”). Further, the claim language as written is not clear what is transmitted from the other unmanned moving vehicle. For the purpose of compact prosecution, Examiner is interpreting that the request was transmitted from the other unmanned moving vehicle. 
Claim 7 constitutes method limitations on an apparatus, (“makes a request”, rather than, --the unmanned moving is configured to make a request, and “being determined”, rather than, --the unmanned moving is … further configured to determine”).
Claim 8 constitutes method limitations on an apparatus, (“unmanned moving vehicle receives a request”, rather than, --the ground control is configured to send a request--, and “unmanned moving vehicle … flies in formation” rather than “unmanned moving vehicle “is configured to fly in formation”)
Claims 2-8 are further rejected under 35 U.S.C. 112(b) for depending on Claims rejected under 35 U.S.C. 112(b).
	Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious in view of Burdoin (US 5521817 A), further in view of Badichi (US 20220285836 A1), herein after referred to simply as Burdoin and Badichi respectively. 
Regarding Claim 1, 
Zhang discloses the following limitations, 
An unmanned moving vehicle system for monitoring, (Abstract: “In a method and apparatus for remotely controlling a formation of drones)
the system comprising: a master unmanned device performing communication with a system located on the ground  (Column 3, Lines 5-8, “One drone is flown on the mission flight path by a command and control ground station while the remaining drones follow that lead by in turn tracking each other in a leader/follower configuration.” – see Figure 1, where the primary drone in communication with ground control station is executing ground control, and is the master unmanned device)
and an unmanned moving vehicle performing communication with the master device, flying in formation around the master unmanned device, (Fig 1., where Drones 103-106 are an unmanned moving vehicle)


However, Burdoin does not disclose the following limitation,
and calculating a distance to other unmanned moving vehicle flying in formation when communication with the master unmanned device is disconnected 
	While Burdoin does teach a contingency for operation when communication with master unmanned device is disconnected, (Column 4, Line 30-33, “If a drone detects an LOM or LOC condition, it will break off from the formation in a defined break-off maneuver for its particular position in the formation.”) it does not explicitly describe how to calculate distance during such an invent. However, this is taught by the inclusion of Badichi, which discloses a camera distance calculation, (Paragraph [0011], “The imagers/cameras can be used for determining the distance of the UAV from at least one other UAV in the formation/array, and for accordingly generating flight control data to maintain the UAV at fixed distances from the at least one other UAV in the formation/array.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disconnection contingency of Burdoin with the distance calculation of Badichi, as using a camera allows distance even when coordinated information sharing from a leader is lost, and, further, the combination is a simple substitution of elements yielding results predictable to one of ordinary skill in the art. 


Claim 2 is rejected under 35 U.S.C. 103 as obvious over Burdoin, further in view of Badichi, Frolov (US 20160368600 A1), and Zhang (US 20190174149 A1) herein after referred to simply as Frolov and Zhang respectively. 

Regarding Claim 2, 
The combination of Burdoin and Badichi, as shown, discloses all of the limitations of Claim 1. Burdoin further discloses the following limitations,
wherein the unmanned moving vehicle is configured in such a manner as to maintain [a formation with] the other unmanned device in a state which communication with the master unmanned device is connected (Column 3, Lines 5-8, “One drone is flown on the mission flight path by a command and control ground station while the remaining drones follow that lead by in turn tracking each other in a leader/follower configuration.”)
and to move to have an altitude different from the other unmanned vehicle … in a state which communication with the master unmanned device is disconnected (Column 4, Line 30-33, “If a drone detects an LOM or LOC condition, it will break off from the formation in a defined break-off maneuver for its particular position in the formation.”)
While the combination does not explicitly state that the break off maneuver is a change in altitude, a break off maneuver must be either a lateral or vertical maneuver, and thus, Examiner is taking official notice that a break off maneuver may be a relative vertical maneuver. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the maneuver of Burdoin to be vertical, as doing is a fast and simple manner of immediately spacing a UAV from other nearby vehicles, i.e., for a quadcopter drone, so long as the vertical pathway is clear, it requires no complex maneuvering beyond a simple change in net thrust. The modification could be performed using known methods, yielding predictable results to one of ordinary skill in the art.
However, the combination of Burdoin and Badichi does not disclose the following limitation, 
wherein the unmanned moving vehicle is configured in such a manner as to maintain a same altitude as the other unmanned moving vehicle 
	However, this is taught by Frolov, which discloses that an aircraft formation may maintain the same altitude (Paragraph [0075], “The altitude of the airborne vehicles in flight formation may be substantially the same.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the formation control of the combination so as to maintain a plurality of air vehicles, including unmanned and other unmanned vehicle, at same altitude, as doing so improves aerodynamic quality of the formation, Paragraph [0075], (“The difference in altitude may be governed by the requirement to retain the aerodynamic drag reduction in flight formation”), or generally to mitigate the airspace occupied by a formation, and further, the modification could be performed by using methods known to one of ordinary skill in the art to yield predictable results. 
	However, the combination of Burdoin, Badichi, and Frolov does not disclose the following limitations,
and to move to have an altitude different from the other unmanned moving vehicle until receiving a request to fly in formation with the other unmanned moving vehicle from the ground control system in a state which communication with the master unmanned device is disconnected
	However, this is taught by Zhang, which discloses that a ground control may take over for formation control amongst a plurality of UAVs when connection with master unmanned device is lost (Paragraph [0015], “In some embodiments, the control of the slave UAV(s) can be transferred from the master UAV to the ground station(s) or a back-up UAV upon occurrence of one or more conditions that prevent the master UAV from controlling the slave UAV(s).”, where maintaining a formation amongst a plurality of slave UAVs would include at least a formation of the unmanned moving vehicle and the other unmanned moving vehicle)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s formation control with the ground control handover of Zhang, as doing so allows the formation control to continue even if there is a communication disruption, thus improving the system. Further, the combination is a simple substitution of elements yielding results which are predictable to one of ordinary skill in the art. 


Claims 3 and 4 are rejected as obvious under 35 U.S.C. 103 over Burdoin, further in view of Badichi, Frolov, Zhang, Mousavian (“3D Bounding Box Estimation Using Deep Learning and Geometry”), Lessmann (US 20160180531 A1) and Guizilini (US 20210004976 A1), herein after referred to simply as Mousavian, Lessmann, and Guizilini. 

Regarding Claim 3, 
The combination of Burdoin, Badichi, Frolov, and Zhang, as shown, discloses the system of Claim 2. 
a camera, … in order to calculate the distance to the other unmanned moving vehicle
However, the combination does not disclose the following limitation,
extracts a bounding box surrounding an object photographed
uses a height, horizontal width, and diagonal length of the extracted bounding box
However, this is taught by Mousavian, which teaches a 3D bounding box extracted from a photograph including a height, width, and diagonal length (Figure 1, Page 1, where the extracted bounding box has a clearly distinguished height, width, and diagonal length)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image recognition and distance calculation of the combination with the extraction of a particularly dimensioned bounding box as taught by Mousavian, as using a bounding box is implicit in the image recognition of Badichi, and further, extracting the particular dimensions as a 3D estimated bounding box including diagonal length significantly increases the effectiveness of image distance calculation when using a single camera for distance estimation (Introduction, Page 1, “Our Simple and efficient method is suitable for many real world applications including [autonomous] vehicles”, and further, the combination is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 
	However, the combination does not disclose the following limitations, 
an average height, an average width, and an average breadth of the input object
a height error between an actual distance and an estimated value, a width error between the actual distance and the estimated value, and a breadth error between the actual distance and the estimated value,
	However, this is taught by Lessmann, which discloses the usage of input object with known dimensions, (Paragraph [0017], “The object can be associated with one of several object-classes by means of a classifier, wherein a separate width range and/or a separate set of discrete width values is/are defined for each object-class for fixing the a priori distribution of the width of the object.”) and a comparison against input object where the difference is then used to determine distance between camera and object, (Abstract, “A method of determining the distance of an object from an automated vehicle based on images taken by a monocular image acquiring device. The object is recognized with an object-class by means of an image processing system. Respective position data are determined from the images using a pinhole camera model based on the object-class.”). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s image recognition and distance estimation, with the input object comparisons of Lessman, as doing so improves the performance of an object recognition system i.e., in distinguishing between a small object near the camera, or a large object far away, and further, the combination could be performed using methods known to one of ordinary skill in the art to yield predictable results. 
	However, the combination does not disclose the following limitation,
 and a compensation value of each of the errors,
	Where the compensation value is understood as a correction input during a learning process to improve a monocular imaging estimate. This is taught by  Guizilini, which discloses training depth estimation on a single photo (Paragraph [0041], “That is, for example, the depth model 260 is a machine learning algorithm that accepts an electronic input in the form of a single monocular image and produces the depth map 270 as a result of processing the monocular image.”) and a compensation value (Paragraph [0077], “At 750, the training module 230 generates the second stage loss values using a second stage loss function. …. This comparison provides a non-appearance based assessment of how well the depth model 260 is producing the depth map 270 in relation to ground truth data”, where loss values are compensation values, and further, where ground truth data is used both for initial image depth provision and may also be used, or stored, or alternatively sourced, in self supervised training, Paragraph [0022], “Whereas various approaches to supervised training of a depth model may use comprehensive depth maps (e.g., nearly per-pixel annotations) that correlate with images, the depth system implements the training architecture to use images from monocular video in the self-supervised stage, thereby avoiding a need for specialized sensors that provide comprehensive ground truth data for this stage. Additionally, the depth system applies, in one approach, sparse depth data in the second stage thereby using depth labels from less expensive LiDAR or other depth sensors”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance calculation process of combination, with the learning compensation of Guizilini, as machine learning is a powerful tool for improving depth estimation when genuine 3D data from unmanned moving vehicle is not available, and further the modification is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 

Regarding Claim 4, 
The combination of Burdoin, Badichi, Frolov, and Zhang, Mousavian, Lessmann, and Guizilini, as shown, discloses all of the limitations of Claim 3. Guizilini further already discloses the following limitations, 
wherein the actual distance is a value measured using a sensor and input to the unmanned vehicle together with a photograph of the object, and the estimated value is a value calculated from an image of the object photographed through the camera (Paragraph [0022], “Whereas various approaches to supervised training of a depth model may use comprehensive depth maps (e.g., nearly per-pixel annotations) that correlate with images, the depth system implements the training architecture to use images from monocular video in the self-supervised stage, thereby avoiding a need for specialized sensors that provide comprehensive ground truth data for this stage. Additionally, the depth system applies, in one approach, sparse depth data in the second stage thereby using depth labels from less expensive LiDAR or other depth sensors” – where ground truth data is actual distance value measured using a sensor, and estimated value is drawn from analysis of image data)


 Claim 5 is rejected as obvious under 35 U.S.C. 103 over Burdoin, further in view of Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, and Takezoe (US 20140251287 A1), herein after referred to simply as Takezoe. 

Regarding Claim 5, 
The combination of Burdoin, Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, as shown, discloses all of the limitations of Claim 4. However, the combination does not explicitly disclose the following limitation, 
wherein the compensation value of the error is calculated in such a manner as to be increased [by a set value] when the error is within a predetermined value and to be decreased [by a set value] when the error exceeds the predetermined  value.
	However, this is taught by Takezoe, which discloses that a compensation value in a learning process increases or decreases when error is within or above a given value (Paragraph [0064-0065], “In this case, for example, when the error G.err is larger than zero, the learning correction value GAdp is increased by only the step amount GADPSTEP. …. Meanwhile, when the error G.err is less than zero, the learning correction value GAdp is decreased by only the step amount GADPSTEP.”) 
	It would have been obvious to modify the learning process of the combination, with the particular compensation method of Takezoe, as doing so can assure reliability and confidence in the learning data over time. Further, the modification is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 	
However, the combination fails to disclose the following limitation, 
increased by 1 … decreased by 1
	Takezoe discloses the claimed invention except for the particular value of “by 1”, however, it has been held that discovering an optimum value of an effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compensation teaching of the combination so as to use the optimal value of 1, as the specification of claimed invention does not particularly identify the rationale for this value, and it is presumably arbitrary in absolute magnitude, and only bears meaning as a relative increase or decrease. And further, the value of 1 provides an easily indexable value. Finally, the combination is a simple substitution of elements yielding predictable results for one of ordinary skill in the art.
Claim 6 is rejected as being obvious under 35 U.S.C. 103 over Burdoin, further in view of Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, Takezoe, Gariepy (US20200133305A1) and Ginsberg (US 20180209764 A1), herein after referred to simply as Gariepy and Ginsberg. 

Regarding Claim 6
The combination of Burdoin, Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, and Takezoe, as shown, teaches all of the limitations of Claim 5. Burdoin further already discloses the following limitation, 
wherein the unmanned moving vehicle [performs vehicle to vehicle communication] (Figure 1)
However, the combination, as discloses, does not teach the following limitation, 
rejects a request for collaboration, which is transmitted from the other unmanned moving vehicle,
However, this taught by Gariepy, which discloses that a system with vehicles in a fleet may determine availability for vehicles depending on the vehicle is performing a task, (Paragraph [0052], “Availability: Whether the unmanned vehicle 104 is available to perform a task, is already assigned to a task” and Paragraph [0066-0067], “The selection of an unmanned vehicle at block 415 can be performed in a variety of ways. …. [such as by determining] Vehicle not available: the unmanned vehicle 104 has an availability attribute indicating that the vehicle is not available, or is not available for at least a configurable time period (e.g. five minutes).”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the swarm control of combination with the task availability determination of Gariepy, as this allows for a coordinated handling of multiple tasks in an efficient manner, and further, the combination could be performed using methods known to one of ordinary skill in the art to yield predictable results. 
	
However, the combination does not disclose the following limitation, 
 when the unmanned moving vehicle is currently monitoring a target.
However, the combination does not teach that the task is monitoring a target, however, this is taught by Ginsberg (Paragraph [0019], “In some embodiments, seekers 24, 26, and 28 can encode assessed target values to communicate to other seekers. For example, a seeker can solicit one or more other seekers to join its pursuit of a high value target in a swarm manner. Conversely, a seeker can communicate that a designated target is a friendly asset that should not be harmed.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s swarm control to include determination of high value targets and assigning multiple vehicles to a single target, as a high value target may require more attention, and further, the combination could be performed using methods known to one of ordinary skill of the art to yield predictable results. 



Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Burdoin, further in view of Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, Takezoe, Gariepy, Ginsberg, and Kang (US 20140226858 A1), herein after referred to simply as Kang

Regarding Claim 7, 
The combination of Burdoin, Badichi, Frolov, Zhang, Mousavian, Lessmann, Guizilini, Takezoe, Gariepy, and Ginsberg, as shown, already all of the limitations of Claim 6. Ginsberg further already discloses the following limitations, 
 wherein the unmanned moving vehicle makes a request for collaboration to the other unmanned moving vehicle, depending on a risk level of the target being monitored (Paragraph [0019], “.In some embodiments, seekers 24, 26, and 28 can encode assessed target values to communicate to other seekers. For example, a seeker can solicit one or more other seekers to join its pursuit of a high value target in a swarm manner” – where the value level, or importance, corresponds to risk level)
However, the combination does not disclose the following limitation, 
 the risk level for the target being determined according to whether the target is a floating object or depending on a size of the target
However, this is taught by Kang, which discloses assigning higher priority to lager targets (Paragraph [0019], “The method may further include detecting the size of the object. The determining of the priority may include assigning the highest priority to an object with a large size.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the combination value determination with the size based determination of Kang, as larger targets may be more important for a UAV monitoring system, and further, the combination is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 
Claim 8 is rejected as obvious under 35 U.S.C. 103 over Burdoin, further in view of Badichi, Frolov, Zhang and Haissig (US 20050165516 A1), herein after referred to simply as Haissig. 

Regarding Claim 8, 
The combination of Burdoin, Badichi, Frolov, and Zhang, as shown, discloses the system of Claim 2. Burdoin further discloses the following limitation,  
receives a request to fly in formation with the other unmanned moving vehicle from the ground control system (Column 4, 23-27, “In another configuration, each drone to be flown is controlled by a dedicated ground controller. Each drone is launched individually with formation capture taking place on the range under the control of each controller in an orderly manner.”)
However, the combination does not disclose the following limitation, 
flies in formation with the other unmanned moving vehicle on the basis of a virtual point provided from the ground control system
	However, this is taught by Haissig, which discloses a virtual leader used in formation control, (Abstract, “A position keeping system, useable to maintain a position of a vehicle in a vehicle formation, to keep all formation members flying at a specified velocity and altitude, and to perform commanded maneuvers, determines guidance corrections based on a track state referenced to a leader or a virtual leader of the formation”, and Paragraph [0119], “In one example, the virtual leader desired position could be calculated based on a weighted average of the position of all vehicles in the formation.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s formation control with the virtual point of Haissig, as doing so can improve formation performance (Paragraph [0119], “This calculation could be made so as to minimize the adjustments required to maintain a formation shape.”), and, further, the modification is a simple substitution of elements yielding predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666    	                                                                                                                                                                                                    
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666